UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7653


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

v.

ARNOLD LLOYD JACKSON

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.       Samuel G. Wilson,
District Judge. (5:02-cr-30020-SGW-13; 5:07-cv-80014-SGW-mfu)


Submitted:   May 31, 2012                       Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnold Lloyd Jackson, Appellant Pro Se. Grayson A. Hoffman,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Arnold     Lloyd    Jackson       seeks    to   appeal   the   district

court’s    order      denying    his    motion     for    reconsideration        of   the

order granting his motion for reduction of sentence pursuant to

18   U.S.C.     §    3582(c)(2)    (2006).         Because      the   district     court

lacked     the       authority     to      consider       Jackson’s       motion      for

reconsideration, see United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir.), cert. denied, 130 S. Ct. 3530 (2010), we

affirm    the       district    court’s    order    denying      the   motion.        We

dispense      with     oral     argument     because      the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2